Title: From Thomas Jefferson to James Monroe, 18 March 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Mar. 18. 1785.

I wrote you by the packet which sailed from hence in Feb. and then acknoleged the receipt of yours of Dec. 14. which came by the packet arriving here in Jan. That which sailed from N.Y. in Jan. and arrived here in Feb. brings me no letter from any body except from Mr. Jay to Mr. Adams Dr. F. and myself jointly. Since my last the rumour of an exchange proposed between the Emperor and El. of Bavaria has proved to have foundation. What issue it will be permitted to have is doubtful. The K. of Prussia will risk his own annihilation to prevent it. The Dutch would rather be pleased with it; and it is thought by some that it will not be disagreeable to France. It has even been said that certain places are reserved by the Emperor on the borders of France to give to this court by way of hush money. I am watching with anxiety the part which this court will act. If the sordid one suspected by some, I shall renounce all faith in the national rectitude, and beleive that in public conduct we are not yet emerged from the rascality of the 16th. century. There are great numbers of well enlightened men in this nation. The ministry is such. The King has an honest heart. The line of policy hitherto pursued by them has been such as virtue would dictate and wisdom approve. Relying on their wisdom only I think they will not accept the bribe supposed. It would be to relinquish that honorable character of disinterestedness and new faith which they have acquired by many sacrifices and which has put into their hands the government as it were of Europe. A wise man, if nature has not formed him honest, will yet act as if he were honest: because he will find it the most advantageous and wise part in the long run. I have believed that this court possesses this high species of wisdom even if it’s new faith be ostensible only. If they trip on any occasion it will be warning to us. I do not expect they will, but it is our business to be on the watch. The Dutch seem to be on the brink of some internal revolution, even if they escape being engaged in war, as appearances at present seem to indicate. The division between the Stadholder and the aristocracy cannot be greater, and the people are on the side of the former. The fury with which the aristocracy drive their measures is inexplicable but on the supposition that France has promised to support them and this I believe she did to induce them to the late treaty. We hear nothing from England. This circumstance, with  the passage of their N.F.land bill through the H. of Commons and the sending a Consul to America (which we hear they have done) sufficiently prove a perseverance in the system of managing for both sides in their connection with us. Our people and merchants must consider their business as not yet settled with England. After exercising the self-denial which was requisite to carry us thro’ the war, they must push it a little further to obtain proper peace arrangements with them. They can do it the better as all the world is open to them; and it is very extraordinary if the whole world besides cannot supply them with what they may want. I think it essential to exclude them from the carriage of American produce. We wait the arrival of the packet which left you in Feb. in expectation of some instructions on the subject of England. Should none come, we shall immediately press them for an answer on those subjects which were unconnected with a treaty of commerce. It is to be considered how far an exception in favor of Ireland in our commercial regulations might embarrass the councils of England on the one hand, and on the other how far it might give room to an evasion of the regulations. Mr. Carmichael has obtained the interference of the court of Madrid for the vessel and crew taken by the Emperor of Marocco: and I understand there is a prospect of their being restored. A letter on this subject is come to Doctr. Franklin. I have not yet seen it and I doubt whether it will be in time to be copied and communicated by this packet, the post being near it’s departure. On the arrival of the packet now expected here, whether she brings us new instructions or not as to those states, we shall proceed to act for the best on the ground before marked out for us. The Marquis Fayette has arrived here in good health, and in the best dispositions towards us. I have had a very bad winter, having been confined the greatest part of it. A seasoning as they call it is the lot of most strangers: and none I beleive have experienced a more severe one than myself. The air is extremely damp, and the waters very unwholesome. We have had for three weeks past a warm visit from the sun (my almighty physician) and I find myself almost reestablished. I begin now to be able to walk 4. or 5. miles a day, and find myself much the better for it. If the state of our business will permit I wish much to take a tour through the South of France for three or four weeks. The climate and exercise would, I think, restore my health. I have used the second cypher in this letter. Either by a gentleman who will go to America in the April packet, or by young Mr. Adams, who will go in May,  I will send you a new cypher which I have prepared on a large and commodious plan. This young gentleman is I think very promising. To a vast thirst after useful knowlege he adds a facility in acquiring it. What his judgment may be I am not well enough acquainted with him to decide: but I expect it is good, and much hope it, as he may become a valuable and useful citizen. I sent you by the former packet the Pour et Contre for the emancipation of the French W. I. trade. I now send you the answer to it. The mass of the nation is with the latter. Adieu. Your’s affectionately.
